Citation Nr: 1631460	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  15-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for kidney cancer with loss of the right kidney, due to contaminated water exposure at Camp Lejeune.

2.  Entitlement to service connection for bladder cancer, due to contaminated water exposure at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his private physician, Dr. S.P.B.



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal. 

The RO in Denver, Colorado, has jurisdiction of the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, demonstrates that it is at least as likely as not that the Veteran's kidney cancer with loss of the right kidney is related to his exposure to contaminated drinking water in service.

2.  The competent medical evidence, and competent and credible lay evidence, demonstrates that it is at least as likely as not that the Veteran's bladder cancer is related to his exposure to contaminated drinking water in service.



CONCLUSIONS OF LAW

1.  Kidney cancer with loss of the right kidney, due to contaminated water exposure at Camp Lejeune, was incurred during active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Bladder cancer, due to contaminated water exposure at Camp Lejeune, was incurred during active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his kidney cancer with loss of the right kidney, and bladder cancer, are due to contaminated water exposure at Camp Lejeune.  In February 2014 correspondence, he stated that he was stationed at Camp Lejeune for over 30 days and lived in the barracks on base.  The Veteran's service treatment records reflect that he was stationed at Camp Lejeune from January 5 to February 10, 1960.  

The relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F. R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03.  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences' National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.")  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.  Fourteen diseases, including kidney and bladder cancers, have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.

In this case, as the Veteran's service records show that he was stationed at Camp Lejeune in January and February 1960, it will be assumed that he was potentially exposed in some manner to chemicals known to have contaminated the water at Camp Lejeune.  

In an October 2013 statement, Dr. S.P.B., the Veteran's private treating physician, stated that he had treated the Veteran since 1997.  He noted that the Veteran was stationed at Camp Lejeune when there was contaminated water.  He said that TCE, PCE and benzene compounds were found in that water, and those chemicals were known carcinogens for the type of cancer that the Veteran had.  He stated that it was his medical opinion that the Veteran contracted the cancer due to the exposure and consumption of the contaminated water during his time at Camp Lejeune.  He reported there was no family history of malignancy in the Veteran's family.

The report of an August 2014 VA medical examination reviews the Veteran's medical history in detail as well as the results of numerous relevant scientific studies.  The examiner provided relevant diagnoses of transitional cell carcinoma (TCC) of the bladder, right ureter and urethra status-post multiple resections and chemotherapy, in remission since 2005; and TCC of the right kidney, status-post nephroureterectomy, postoperative status and adjuvant chemotherapy.  The examiner stated that it was less likely as not (less than 50/50 probability) that the Veteran's diagnoses were caused by or the result of the Veteran's exposure to Camp Lejeune contaminated water.  The examiner noted that cigarette smoking was the greatest risk factor for the development of renal and bladder cancer, and the Veteran had a 36 pack-year history of smoking.  He also noted that obesity had been associated with bladder cancer, and the Veteran had a BMI of 35.2.  He explained that the records showed that the Veteran had multiple risk factors for developing cancer.  The Veteran's smoking constituted his major risk factor in comparison to his less than 3 months at Camp Lejeune.  In addition, other risk factors included were gender and age.  However, in this case smoking appeared to be the main putative risk factor for the development of multifocal TCC.

During a November 2015 hearing before the undersigned Veterans Law Judge, Dr. S.P.B. testified that the Veteran's exposure to chemicals in the water at Camp Lejeune had caused his cancers.  He said that he had reviewed the August 2015 VA examination report.  He stated that the Veteran's smoking history was actually 8 pack-year, and the Veteran had smoked for only 8 years over the period from 1959 to 1973.  He stated that the VA medical opinion overemphasized the Veteran's smoking history.  He stated that based on the relevant medical literature, the Veteran was stationed at Camp Lejeune long enough to have been exposed to chemicals that caused his cancers.  The Veteran's frame and weight-lifting exercise threw off his BMI numbers, and he was not obese.  

The Veteran stated that his post-service occupations never put him in situations that involved chemicals.  The Veteran testified that he was still an active athlete and numerous x-rays had never shown lung cancer.  The Board finds that the Veteran's testimony is credible.  

The Board observes that the VA examiner and the private physician each explained their written opinions with references to the Veteran's active duty and post-service medical history, specific medical findings and their own medical expertise.  This fact is particularly important, in the Board's judgment, as the references makes for more convincing rationales.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  At the same time, the Board finds Dr. B.'s testimony which addressed to his reasoning and the negative VA medical opinion to be highly probative and persuasive.  

Thus, overall the Board finds that the evidence is in equipoise as to whether the Veteran's kidney cancer with loss of the right kidney and bladder cancer are due to contaminated water exposure at Camp Lejeune.  Affording the Veteran the benefit of the doubt, service connection for kidney cancer with loss of the right kidney, and bladder cancer, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for kidney cancer with loss of the right kidney, due to contaminated water exposure at Camp Lejeune, is granted.

Service connection for bladder cancer, due to contaminated water exposure at Camp Lejeune, is granted.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


